UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1715



ASEGEDECH MESFIN ADOYE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-230-108)


Submitted:   January 26, 2005            Decided:   February 16, 2005


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director,
William C. Erb, Jr., Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Asegedech Mesfin Adoye, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   dismissing    her    appeal   from    the    immigration

judge’s denial of her application for asylum, withholding of

removal, and protection under the Convention Against Torture.

             A determination that an alien is not eligible for asylum

must be upheld unless that determination is “manifestly contrary to

law.”     8 U.S.C. § 1252(b)(4)(C) (2000).       We will reverse only “if

‘the evidence presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting

Huaman-Cornelio v. BIA, 979 F.2d 995, 999 (4th Cir. 1992) (internal

quotation marks omitted)). We have reviewed the evidence of record

and conclude Adoye fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief Adoye

seeks.*

             Accordingly,   we   deny   the   petition      for    review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED



     *
      Adoye does not challenge the denial of withholding from
removal or withholding under the Convention Against Torture.

                                    - 2 -